DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figures 3 and 4 and claims 1-12, in the reply filed on 11/15/2022 is acknowledged. Claims 13-16 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 11, the claim includes the limitation “an area of the upper electrode and the lower electrode of the pixels displaying a white color is set to be smaller than an area of the upper electrode and the lower electrode of the pixels displaying a red color, a blue color, or a green color,” in lines 11-13. It is unclear if “the upper electrode” and “ the lower electrode” in lines 12 and 13 refer to the “lower electrode of a storage capacitor” and “upper electrode of a storage capacitor” established in lines 3-4 and 7, respectively, such that the storage capacitors of the respective pixels have different areas or to other electrodes such as lower electrodes and upper electrodes of the light-emitting element such that the emission area of the respective pixels have different areas.  
For purposes of examination, the claim has been interpreted to refer to the “lower electrode of a storage capacitor” and “upper electrode of a storage capacitor” established in lines 3-4 and 7, respectively, such that the storage capacitors of the respective pixels have different areas.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng et al. (US 2020/0119120).
	In reference to claim 1, Feng et al. (US 2020/0119120), hereafter “Feng,” discloses a display device having a bankless structure, with reference to Figures 1 and 2, the display device comprising: 
a substrate on which pixels including an emission area and a non-emission area are disposed; 
a first conductive layer disposed on the substrate, the first conductive layer including a lower electrode 19 of a storage capacitor, paragraph 63;
 an active layer A1 formed on the first conductive layer, paragraph 54; 
a second conductive layer formed on the active layer, the second conductive layer including electrodes S1, D1 of at least one transistor, and an upper electrode of the storage capacitor which is formed in a single pattern with at least one of the electrodes D1 of the at least one transistor, paragraph 64; 
an overcoat layer 17 covering the second conductive layer; and 
a light-emitting element disposed on the overcoat layer, the light-emitting element connected to the upper electrode of the storage capacitor through a via hole V5,
 wherein the via hole does not overlap the at least one transistor in a plan view of the display device, paragraph 76.
In reference to claim 10, Feng discloses a display device having a bankless structure, with reference to Figures 1 and 2, the display device comprising: 
a substrate on which pixels including an emission area and a non-emission area are disposed; 
a first conductive layer disposed on the substrate, the first conductive layer including a lower electrode 19 of a storage capacitor, paragraph 63;
 an active layer A1 formed on the first conductive layer, paragraph 54; 
a second conductive layer formed on the active layer, the second conductive layer including electrodes S1, D1 of at least one transistor, and an upper electrode of the storage capacitor which is formed in a single pattern with at least one of the electrodes D1 of the at least one transistor, paragraph 64; 
an overcoat layer 17 covering the second conductive layer; and 
a light-emitting element disposed on the overcoat layer, the light-emitting element connected to the upper electrode of the storage capacitor through a via hole V5, paragraphs 76 and 77,
 wherein the upper electrode is constructed as multiple layers in which a first electrode pattern D1 disposed at the second conductive layer and a second electrode pattern 11 disposed at the active layer overlap, paragraph 54.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2020/0119120) in view of Kim et al. (US 2005/0116623).
In reference to claim 2, Feng discloses an anode electrode 18 disposed on the overcoat layer, the anode electrode connected to the upper electrode of the storage capacitor through the via hole V5; an emission layer 30 covering the anode electrode; and a cathode electrode 40 covering the emission layer, paragraph 77.
Feng does not disclose the emission layer covering an entire surface of the anode electrode.
Kim et al. (US 2005/0116623) discloses a display device including teaching an emission layer, 262 in Figure 2, covering an entire surface of the anode electrode 261, paragraph 21. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the emission layer to cover an entire surface of the anode electrode. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2020/0119120) in view of Choi (US 2007/0194707).
In reference to claim 3, Feng does not disclose a light absorption layer disposed under the overcoat layer in the non-emission area, the light absorption layer composed of colorants.
Choi (US 2007/0194707), hereafter “Choi,” discloses a display device including teaching a light absorption layer 230 disposed under the overcoat layer 180q in the non-emission area, the light absorption layer composed of colorants, paragraph 75. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a light absorption layer to be disposed under the overcoat layer in the non-emission area, the light absorption layer composed of colorants. One would have been motivated to do so in order to prevent light from leaking between pixels, id.
In reference to claim 4, Choi discloses the light absorption layer comprises at least one among a first absorption layer including a colorant in a first color, and a second absorption layer including a colorant in a second color, paragraph 75.
In reference to claim 5, Choi discloses a color filter, 230 in Figure 6, formed above the second conductive layer in the emission area (overlapping electrode 191), paragraph 75. 
In reference to claim 6, Feng discloses a buffer layer 15 covering the first conductive layer, a gate insulation layer 13 covering the active layer, 
Feng does not disclose a passivation layer covering the second conductive layer.
Choi teaches a passivation layer, 180p covering the second (source/drain) conductive layer, paragraph 73. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a passivation layer to cover the second conductive layer. One would have been motivated to do so in order to prevent short circuits between the conductive layers of the device, paragraph 88.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2020/0119120) in view of Kim et al. (US 2017/0365649).
In reference to claim 7, Feng discloses a display device having a bankless structure, with reference to Figures 3 and 4, the display device comprising: 
a substrate on which pixels including an emission area and a non-emission area are disposed; 
a first conductive layer disposed on the substrate, the first conductive layer including a lower electrode 16 of a storage capacitor, paragraph 49;
 an active layer A0 formed on the first conductive layer, paragraph 47; 
a second conductive layer formed on the active layer, the second conductive layer including electrodes S0, D0 of at least one transistor, and an upper electrode of the storage capacitor which is formed in a single pattern with at least one of the electrodes D0 of the at least one transistor, paragraph 49; 
an overcoat layer 17 covering the second conductive layer; and 
a light-emitting element disposed on the overcoat layer, the light-emitting element connected to the upper electrode of the storage capacitor through a via hole.
wherein the at least one transistor includes a driving transistor that controls an amount of current flowing to the light-emitting element in response to a voltage stored in the storage capacitor, and wherein the driving transistor comprises: a first electrode S0 included in the second conductive layer, the first electrode connected to a power line 21, Figure 3 and paragraph 46; a second electrode G0; and a third electrode D0 included in the second conductive layer, formed in a single pattern with the upper electrode of the storage capacitor, the third electrode connected to the light-emitting element (at 18) via the upper electrode of the storage capacitor.
Feng does not disclose a second electrode included in the second conductive layer, the second electrode connected to the lower electrode of the storage capacitor.
Kim et al. (US 2017/0365649) discloses a display device including teaching a driving transistor comprising a second electrode G1 in Figures 1 and 2 included in the second conductive layer, paragraph 114, the second electrode connected to the lower electrode CE1 of the storage capacitor, paragraph 53. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second electrode to be included in the second conductive layer, and be connected to the lower electrode of the storage capacitor. One would have been motivated to do so in order to form multiple features from the same material layer to reduce the number of masks required to pattern the device in order to reduce manufacturing time and cost, paragraph 103.
In reference to claim 8, Feng discloses wherein the via hole is disposed closer to the emission area (pixel electrode 18) than the driving transistor, Figure 4.
In reference to claim 9, Feng discloses the first conductive layer further includes a light- shielding layer 16 disposed in such a manner that at least a region thereof and the driving transistor overlap, Figure 2.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2020/0119120) in view of Kishi et al. (US 2014/0340377).
In reference to claim 11, Feng discloses a display device having a bankless structure, with reference to Figures 1 and 2, the display device comprising: 
a substrate on which pixels including an emission area and a non-emission area are disposed; 
a first conductive layer disposed on the substrate, the first conductive layer including a lower electrode 19 of a storage capacitor, paragraph 63;
 an active layer A1 formed on the first conductive layer, paragraph 54; 
a second conductive layer formed on the active layer, the second conductive layer including electrodes S1, D1 of at least one transistor, and an upper electrode of the storage capacitor which is formed in a single pattern with at least one of the electrodes D1 of the at least one transistor, paragraph 64; 
an overcoat layer 17 covering the second conductive layer; and 
a light-emitting element disposed on the overcoat layer, the light-emitting element connected to the upper electrode of the storage capacitor through a via hole V5, paragraphs 76 and 77.
	Feng does not disclose wherein among the pixels, an area of the upper electrode and the lower electrode of the pixels displaying a white color is set to be smaller than an area of the upper electrode and the lower electrode of the pixels displaying a red color, a blue color, or a green color.
	Kishi et al. (US 2014/0340377) discloses a display device including teaching among the pixels, an area of the upper electrode and the lower electrode of the pixels displaying a white color is set to be smaller than an area of the upper electrode and the lower electrode of the pixels displaying a red color, a blue color, or a green color, paragraphs 60 and the end of paragraph 56, (“in the case where the luminous efficiency of an electro-optic element is lower in the second pixel circuit than in the first pixel circuit, it is possible to reduce the combined capacitance to increase the aperture ratio, thereby reducing the layout area for capacitance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an area of the upper electrode and the lower electrode of the pixels displaying a white color to be set to be smaller than an area of the upper electrode and the lower electrode of the pixels displaying a red color, a blue color, or a green color. One would have been motivated to do so in order to apply an appropriate, not excessive, amount of current to an electro-optic element included in the white pixel circuit with higher luminous efficiency than the other colors, paragraph 60. 
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2020/0119120) in view of Hwang et al. (US 2009/0206733).
In reference to claim 12, Feng discloses a display device having a bankless structure, with reference to Figures 1 and 2, the display device comprising: 
a substrate on which pixels including an emission area and a non-emission area are disposed; 
a first conductive layer disposed on the substrate, the first conductive layer including a lower electrode 19 of a storage capacitor, paragraph 63;
 an active layer A1 formed on the first conductive layer, paragraph 54; 
a second conductive layer formed on the active layer, the second conductive layer including electrodes S1, D1 of at least one transistor, and an upper electrode of the storage capacitor which is formed in a single pattern with at least one of the electrodes D1 of the at least one transistor, paragraph 64; 
an overcoat layer 17 covering the second conductive layer; and 
a light-emitting element disposed on the overcoat layer, the light-emitting element connected to the upper electrode of the storage capacitor through a via hole V5, paragraphs 76 and 77.
	Feng does not disclose the overcoat layer is formed in an area except the emission area of the pixels displaying a white color, among the pixels. 
Hwang et al. (US 2009/0206733) discloses a display device including teaching an overcoat layer, 180 in Figure 4, is formed in an area except the emission area of the pixels displaying a white color, among the pixels, paragraph 143. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the overcoat layer to be formed in an area except the emission area of the pixels displaying a white color, among the pixels. One would have been motivated to do so in order to improve the light emitting efficiency of the white pixels, paragraph 144.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897